IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                      _____________________

                           No. 95-40217
                         Summary Calendar
                      _____________________

                           NORRIS HICKS,

                                               Plaintiff-Appellant,

                              versus

                   JAMES A. COLLINS, Director,
             Texas Department Correctional Justice——
                 Institutional Division, ET AL.,

                                               Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                              for the
                    Southern District of Texas
                           (C 94 CV 424)
_________________________________________________________________

                      (     August 24, 1995)

Before KING, JOHNSON, and GARWOOD, Circuit Judges.

JOHNSON, Circuit Judge:1

     Norris Hicks ("Hicks"), an inmate in the Texas state prison

system appeals the district court's dismissal without prejudice of

his civil rights action on the ground that Hicks had failed to file

a complete application to proceed in forma pauperis ("IFP").

Because we believe that the district court should have examined

    1
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to this Rule, the Court has determined that this opinion
should not be published.
whether prison officials prevented Hicks from completing a proper

IFP application, we vacate the dismissal and remand to the district

court for further inquiry on this issue.

                    I.   Facts and Procedural History

     Hicks filed a section 1983 complaint against Texas state

prison officials, seeking to enjoin the prison officers from

depriving him of certain constitutional rights as well as to force

a criminal prosecution of those officers.              Hicks alleged that the

prison officers had violated his civil rights by:                  preparing a

false disciplinary report against him, disciplining him improperly,

locking him down without due process, confiscating his legal

documents, denying him writing supplies, harassing him, retaliating

against him for exercising his First Amendment rights, improperly

handcuffing him to move him about the prison, and denying him hot

meals.       Along with his section 1983 complaint, Hicks filed an

application to proceed IFP on the grounds that he was a prisoner

and was too poor to pay legal and filing fees.2

     The      district   court   found       Hicks'   IFP   application   to   be

incomplete and ordered Hicks to submit a signed certification of

the balance in his inmate account along with the six-month average

         2
       Hicks included an IFP affidavit along with his original
section 1983 complaint in which he declared under oath and penalty
of perjury that he was an indigent prisoner "too poor to give
securities or otherwise pay for this action."      (Record at 30.)
Hicks cited 28 U.S.C. § 1746 as authority for the proposition that
such an affidavit would substitute for a sworn to and notarized
affidavit, as required by the IFP statute, 28 U.S.C. § 1915. While
such an affidavit would provide the district court with adequate
grounds on which to grant IFP status, the district court may also
require further proof of poverty as part of its inherent authority
to evaluate the applicant's status under 28 U.S.C. § 1915(d).

                                         2
balance in his account.   In the order finding the IFP application

inadequate, the district court expressly held that failure to

provide the court with a certification of the inmate account

balances would result in a dismissal of Hicks' action.

     Hicks then filed a "Petition for In Forma Status & Petition

for Memrandum of Law" (sic), in which he stated that he knew of

instances in which prison officials delayed or simply refused such

certifications. Hicks stated that he was in the process of seeking

such certification, but he accused both the court and the prison

system of acting in concert to impede his access to the courts.

Under such circumstances, Hicks claimed that his 28 U.S.C. § 1746

statement of poverty was sufficient.        Along with this document,

Hicks filed another application for IFP status along with an

uncertified print-out showing only $2.40 in his inmate account.

Hicks also moved the court to hold a hearing on the question of

whether he had diligently attempted to comply with the court's

order requiring certification of his poverty status.

     The   district   court   found   the   uncertified   application,

uncertified print-out, and Hicks' statements to be inadequate.

Thus, the district court dismissed Hicks' section 1983 action

without prejudice on the ground that Hicks had failed to comply

with the order requiring certification. Within ten days after this

judgment was entered, Hicks filed a motion for reconsideration by

the district court or, in the alternative to appeal.       Hicks then

filed a notice of appeal and a motion to proceed IFP on appeal.

     The district court denied the motion for reconsideration.     In


                                  3
its denial, the district court noted that two months had passed

since Hicks had been ordered to obtain certification of the amount

of funds in his inmate account and still no certification had been

rendered.   The court also noted in the denial that during that two

months other prisoners in Hicks' unit had filed the requisite

certifications.

     Thereafter, Hicks noticed an appeal from the denial of the

motion for reconsideration.3 Hicks requested IFP status on appeal.

The district court noted Hicks' failure to properly apply for IFP

status at the trial court level but nevertheless granted him IFP

status on the appeal.

                            II.   Discussion

     The procedure for a party to bring an IFP lawsuit is set out

in 28 U.S.C. § 1915.    Prows v. Kastner, 842 F.2d 138, 140 (5th cir.

1988).   The relevant portions of Section 1915 provide as follows:

     (a) Any courtt of the United States may authorize the
     commencement, prosecution or defense of any suit, action
     or proceeding, civil or criminal, or appeal therein,
     without prepayment of fees and costs or security
     therefor, by a person who makes affidavit that he is
     unable to pay such costs or give security therefor. Such
     affidavit shall state the nature of the action, defense
     or appeal and affiant's belief that he is entitled to
     redress.

     *      *     *

    3
     When the district court entered the denial of the motion for
reconsideration, Hicks had pending in this Court the motion for
reconsideration, or alternatively, to appeal. Without knowledge of
the denial of the motion for reconsideration, an Augean panel of
this Court held that the motion was not a proper notice of appeal
since the motion for reconsideration was still before the district
court. The Court also noted that Hicks would not be precluded from
filing a notice of appeal once the district court entered a
separate judgment on the motion for reconsideration.

                                    4
     (d) The court . . . may dismiss the case if the allegation of
     poverty is untrue, or if satisfied that the action is
     frivolous or malicious.

28 U.S.C. § 1915.     Section 1915 is intended to provide access to

federal courts for plaintiffs who lack the financial resources to

pay statutory filing costs.     Prows, 842 F.2d at 140.           The relevant

determination to be made by the district court under 28 U.S.C. §

1915(d) is whether the statements in a prisoner's affidavit satisfy

the requirements of poverty for IFP status.            Watson v. Ault, 525

F.2d 886, 891 (5th Cir. 1976).     The district court's determination

that a prisoner does not meet the IFP poverty requirement is

reviewed under an abuse of discretion standard.             See    Prows, 842

F.2d at 139-40.

     Despite the wide discretion given the district court in

evaluating a prisoner's IFP eligibility, we believe the district

court rendered itself incapable of fully exercising such discretion

in this instance by failing to afford Hicks an opportunity to prove

that the prison officials prevented him from complying with the

district court's orders that he provide certification of his inmate

expense    account.    Hicks   repeatedly      alleged    that     the   prison

officials refused to provide him with certification of his expense

account.     If   Hicks'   allegations   are   true,     affirmance      of   the

district court's dismissal would effectively close the courthouse

door to him due to the prison officials' actions.            This cannot be

permitted.

     Under these circumstances, we have no choice but to vacate the

dismissal and remand this case to the district court to hold a


                                    5
hearing on whether the prison officials prevented Hicks from

complying   with     the   district    court's     order   that    he    attain

certification of his inmate account balances.

                             III.     Conclusion

     Because   the    district   court     did   not   inquire    into   Hicks'

allegations that prison officials prevented him from properly

demonstrating his qualifications for IFP status, we vacate the

district court's dismissal and remand to the district court for

such an inquiry.

VACATED AND REMANDED.




                                       6